Case 19-12153-KBO Doc 672-1 Filed 11/17/20 Page1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7
BAYOU STEEL BD HOLDINGS, LLC et Case No. 19-12153 (KBO)
al.!, (Jointly Administered)
Debtors. Objection Deadline: December 1, 2020 at 4:00 p.m.
Hearing Date: December 8, 2020 at 10:00 a.m.

 

 

NOTICE OF APPLICATION

PLEASE TAKE NOTICE that on November 17, 2020, Miller Coffey Tate LLP,
Accountants and Bankruptcy Consultants to the Trustee (“Applicant”) filed the First Interim Application
for Compensation and for Reimbursement of Expenses for the period beginning February 25, 2020
through September 30, 2020 the (“Application”) seeking Court approval for compensation in the amount
of $191,743.50 as well as reimbursement of actual and necessary expenses in the amount of $1,428.90
with the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,
Wilmington, Delaware 19801 (the “Bankruptcy Court”).

PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be
filed with the Court and served on the undersigned so as to be actually received by December 1, 2020 at
4:00 p.m. Eastern Standard time. If no objections are timely filed in accordance with the above
procedure, the Bankruptcy Court may enter an Order approving the Application without further notice or
hearing.

PLEASE TAKE FURTHER NOTICE that if objections are timely filed, a hearing to
consider the entry of an Order granting the relief requested in the Application will be held on December

8, 2020 at 10:00 am.

Dated: November 17, 2020 /s/ William A. Homony, CIRA
WILLIAM A. HOMONY, CIRA
Miller Coffey Tate LLP
1628 John F. Kennedy Blvd.
Suite 950
Philadelphia, PA 19103
Ph: 215-561-0950
Fax: 215-561-0330

 

 

' Bayou Steel BD Holdings, LLC, Case No. 19-12153, BD Bayou Steel Investment, LLC, Case No. 19-12154, BD LaPlace,
LLC, Case No. 19-12155 (collectively, the “Debtors”).
